Citation Nr: 1003656	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from June 1959 to 
July 1977.  He passed away in April 2004; at the time of his 
death, he was not in receipt of VA compensation benefits.  
The appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicide agents.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  That decision was reversed by the United 
States Court of Appeals for the Federal Circuit, and the 
Secretary of VA in response imposed a Stay involving claims 
based upon herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Stay has 
since been lifted.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Thus, the Board can now adjudicate the 
claim on the merits.

Upon reviewing the claims folder, the Board referred the 
matter to the Veterans Health Administration (VHA) for an 
advisory opinion concerning the service member's carcinoma.  
This occurred in September 2009.  The advisor opinion has 
been obtained and has been included in the claims folder for 
review.  It is noted that the appellant, along with her 
representative, were given the opportunity to provide any 
comments with respect to the opinion and those comments have 
also been included in the claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  During his lifetime, the service member was not in 
receipt of VA compensation benefits.  

3.  The service member died in April 2004; the Certificate of 
Death listed the cause of the service member's death to be 
recurrent high grade lymphoma.  

4.  A VA doctor has opined that the service member's 
recurrent high grade lymphoma may be classified as a high 
grade non-Hodgkin's lymphoma.  

5.  The service member was awarded a Vietnam Campaign Medal 
with Palm.  This award can be given to personnel who provided 
direct combat support.  

6.  Prior to his death, the service member submitted a letter 
stating that he served with three attachments associated with 
Patrol Squadron Six.  The detachments were located at Sangley 
Point, the Republic of the Philippines, Udapao, the Kingdom 
of Thailand, and Cam Ranh Bay, the Republic of Vietnam.  

7.  The evidence of record does indicate that the service 
member served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.

8.  The medical evidence of record does show that the service 
member's carcinoma was related to or caused by military 
service or due to exposure to chemical dioxins.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service, or which 
may be presumed service connected, did proximately cause or 
contribute substantially or materially to the cause of the 
service member's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
service member's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with these issues given 
the favorable nature of the Board's decision with regard to 
the issue of service connection for the cause of the service 
member's death and the granting of DIC benefits.

The appellant contends that as a result of her husband's 
service in the Republic of Vietnam, he was exposed to 
chemical dioxins which, in turn, resulted in the development 
of cancer her husband eventually died therefrom.  The RO has 
denied her claim and she has appealed to the Board for 
review.

The service member died in April 2004.  Per the Certificate 
of Death, the service member passed away as a result of 
recurrent high grade lymphoma.  No other illnesses, diseases, 
or disabilities were listed or suggested.  An autopsy was not 
performed.  Again the Board notes that at the time of his 
death, the service member was not service connected for any 
disability, disease, or disorder.  He was not receiving any 
other benefits such as a pension.  At the time of his death, 
the service member did not have a claim before the VA 
involving a total disability evaluation based on individual 
unemployability due to his possible service-connected 
disorders.

To support her claim, the appellant proffered copies of the 
service member's service personnel file which included write-
ups of his awards and decorations.  These records suggest 
that the service member may have been in the Republic of 
Vietnam where he may have been exposed to chemical dioxins.  
Of particular interest is the write-up that refers to the 
service member being part of a detachment that provided 
support for Patrol Squadron Six.  The record further 
indicates that the service member was aboard a ship that was 
in the coastal waters of Vietnam which may have docked at Cam 
Ranh Bay, the Republic of Vietnam.  

Also submitted in support of the appellant's claim are the 
service member's treatment records.  These records do show 
treatment and care for cancer prior to his death.  It is 
noted that none of the treatment records etiologically link 
the service member's cancer with exposure to chemical dioxins 
or to the service member's long service in the US Navy.  

Nevertheless, the record also contains an opinion, as 
referenced to in the Introduction, from the VHA concerning 
the type of cancer that caused the service member's death.  
This opinion is dated October 2009.  In that opinion, the 
Chief of Oncology at the St. Louis, Missouri, VA Medical 
Center (VAMC), concluded that the service member's recurrent 
high grade lymphoma was non-Hodgkin's lymphoma.  The doctor 
further opined that the service member's large cell lymphoma 
was also non-Hodgkin's lymphoma.  The doctor also provided a 
detailed analysis as to why he made these conclusions.  

The surviving spouse of a service member who has died of a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2009).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2009).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2009).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service 
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the service member is still alive.  38 
U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital organ 
and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition to these provisions, a service member who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e) (2009), shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  If a service member was exposed to Agent Orange 
during active military, naval, or air service, certain 
specified diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) (2009) are met, even if 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2009).  The list of diseases includes:  chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e) (2009).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
service member must show that he or she served in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2009).  
The service records insinuate and strongly suggest that he 
did serve in Vietnam - he received numerous medals for said 
service including a Vietnam Campaign Medal with Palm.  

Second, the service member must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2009).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a service member from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this instance, the service member has been 
diagnosed as suffering from non-Hodgkin's lymphoma.  A review 
of 38 C.F.R. § 3.309(e) (2009) indicates that non-Hodgkin's 
lymphoma is a disease, disability, or condition for which the 
presumption applies.  Hence, service connection for the cause 
of the service member's death is warranted.  38 C.F.R. §§ 
3.102, 3.309, 3.312 (2009).

DIC benefits are also payable under certain circumstances if 
the service member was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 (West 2002) would be paid "in the 
same manner as if the veteran's death were service 
connected."  38 U.S.C.A. § 1318(a) (West 2002).  The Board's 
above grant of service connection for the cause of the 
service member's death recognizes that the death of the 
service member was the proximate result of a disease or 
injury incurred in service.

The Court has indicated that, only if an appellant's claim 
for service connection for the cause of the service member's 
death is denied under 38 U.S.C.A. § 1310 (West 2002), does VA 
have to also consider an appellant's DIC claim under the 
provisions of 38 U.S.C. § 1318 (West 2002).  See Timberlake 
v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of 
service connection for the cause of the service member's 
death, the claim of entitlement to DIC under 38 U.S.C. § 1318 
(West 2002) is moot, and this aspect of the appellant's claim 
is dismissed.


ORDER

Entitlement to service connection for the cause of the 
service member's death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


